AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                         V.                                            (For Offenses Committed On or After November 1, 1987)
              JUAN GABRIEL GONZALES (I)
                       aka Red                                            Case Number:        3:18-CR-03650-JLS

                                                                       Frank Torres Morell



                                                                                                          I                      I
                                                                       Defendant's Attorney
USM Number                       71958-298
□-                                                                                                            FEB 2 7 2020
THE DEFENDANT:                                                                                       .                           .
                                                                                                  CLERK.     U.S. DISTR:CT COURT
IZI pleaded guilty to count(s)        l    o..:                                           l:!  =u= T= E
                                                                                                      H  R � D l
                                                                                                               ' s T
                                                                                                                   · R c
                                                                                                                       1 r o F c
                                     _ :...::: ..::::....:::::i::c..:tm
                                                                      =e..:
                                                                        n::.t_                          = = = = = = = = :: :: �1�FO R N J A
                                                                                            s o
                                              f the Ind
                                                                               ___�------- !::                                     � � � !r
                                                                                                                             ;t

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Natnre of Offense                                                                                     Connt
21 :84l(a)(l), 846; 21 :853 - Conspiracy to Distribute Heroin                                                               1




    The defendant is sentenced as provided in pages 2 through     ___:5c,___ of this judgment.
The sentence is imposed pursuant.to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D Count(s)                                                      is           dismissed on the motion of the United States.

lg]   Assessment: $100.00 waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                  □Forfeiture pursuant to order fil ed                                     , included herein .
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 3 0 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                        2020
                                                                      D te oflmposition ofSentenc
                                                                                                 ��

                                                                        ON. JANIS L. SAMMARTINO
                                                                           ITED STATES DISTRICT JUDGE
